IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-11124
                          (Summary Calendar)



CLIVE DOUGLAS PARKER,

                                           Petitioner-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                           Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                           (1:98-CV-12-C)
                        --------------------
                            June 7, 2000

Before POLITZ, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Clive Douglas Parker (Parker), Texas
prisoner #699860, appeals the district court's denial of his
petition for a writ of habeas corpus.     We previously granted COA
with respect to three issues:    (1) whether Parker was entitled to
tolling for the time his prior federal 28 U.S.C. § 2254 petition
for a writ of habeas corpus was pending; (2) whether Parker is
entitled to tolling for the period during which his second and
third    state   habeas   applications   were   pending,   when   such



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
applications were dismissed as successive by the state court; and
(3) whether Parker’s lack of access to current legal material
either extends the tolling period under 28 U.S.C. § 2244(d)(1)(B)
or entitles Parker to equitable tolling.
     Parker argues that he is entitled to tolling for the time
during which his first federal habeas petition was pending.                       In
Grooms v. Johnson, we held that § 2244(d)(2) does not toll the
pendency of a properly filed § 2254 petition for federal habeas
relief.     208 F.3d 488, 489 (5th          Cir. 1999).        Accordingly, the
Antiterrorism and Effective Death Penalty Act (AEDPA) period of
limitation was not tolled during the pendency of Parker's first
federal habeas petition.         Id.     As Parker's federal petition is
timely only if he is given credit for the 149 days his first
federal petition was pending, we need not determine whether the
AEDPA period of limitation was tolled during the pendency of his
second or third state habeas applications.
     Parker   argues   that     his    alleged    lack   of    access    to    legal
materials    either   extends    the    tolling    period      under    28    U.S.C.
§ 2244(d)(1)(B) or entitles him to equitable tolling.                   Parker has
not shown that the State imposed an unconstitutional impediment to
the filing of his federal habeas petition, see § 2244(d)(1)(B),
and, in Felder v. Johnson, we determined that a prisoner’s actual
ignorance of the AEDPA’s limitations period, even if attributable
to the newly-enacted statute’s complete unavailability to inmates,
cannot serve as a basis for equitable tolling.                204 F.3d 168, 171-
73 (5th Cir. 2000).      Accordingly, the district court’s judgment
dismissing Parker's application is


                                        2
AFFIRMED.




            3